Citation Nr: 0433549	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-02 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) by reason of 
being in need of regular aid and attendance of another person 
or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman






REMAND

The veteran served on active duty from August 1966 to October 
1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim on appeal.

There is evidence that the veteran receives disability 
benefits from the Social Security Administration (SSA).  Any 
decision rendered by the SSA, as well as all records used by 
the SSA in making a disability decision, should be obtained.

Further, in a July 2003 submission, the veteran indicated 
that she has received treatment at Doctors Memorial Hospital 
in Bonifay, Florida.  She specifically requested that these 
records be obtained for consideration in the claim on appeal.  
These records should be obtained and associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

1.  The RO should obtain copies of 
treatment records for the veteran 
from the Bay Pines VAOPC since 
December 2002.

2.  The RO should obtain copies of 
all treatment records for the veteran 
from Doctors Memorial Hospital in 
Bonifay, Florida 32425.  If records 
sought are not obtained, the veteran 
should be notified of the records 
that were not obtained, provided 
information as to the efforts taken 
to obtain them, and describe any 
further action to be taken.

3.  The RO should obtain copies of 
all decisions made by the SSA as to 
the veteran, and the medical records 
relied upon by the SSA in making its 
decisions.

4.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Statement of the Case (SOC).  
If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

